DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected embodiment, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03/14/22.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 and the claims that depend therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The limitation “a first inner panel coupled to the first side of the back panel and positioned inside of the first tapered section; a second inner panel coupled to the second side of the back panel and positioned inside of the second tapered section” is indefinite, since it is unclear how the first and second inner panels are attached to the back panel but positioned inside the tapered sections. It is unclear how the inner panels are attached, where they extend, and what structurally would be considered inside of the first and second flaps.

Claims 14 and 15 and the claims that depend therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear what “a fourth fastening device” and “a third fastening device” are when there is no first or second fastening device provided in claim 14 or claim 10 from which claim 14 depends. 

Claim 18 and the claims that depend therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear what garment structure is required to read on the claim limitation “extending across a front of a torso of a wearer and detachably coupled to a shoulder region of the back panel and a bottom hem of the article of clothing”. This limitation details the article structure in relation to a human body and not in relation to the article structure. Further, it is unclear what “detachably” required structurally of the article, can this be a capable of detaching (i.e. tying) or are there fastening members required?

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claim 18 is rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  The limitation “extending .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dickson (US 2018/0064180).
In regard to claim 18, Dickson teaches an article of clothing, comprising: in a first configuration, two overlapping, oppositely arranged tapered panels fixedly coupled to opposite sides of a back panel of the article of clothing (see annotated figure 8 below), each of the tapered panelsPage 7 of 10 Response Filed 03/14/2022Reply to Office Action of: January 24, 2022extending across a front of a torso of a wearer and detachably coupled to a shoulder region of the back panel and a bottom hem of the article of clothing (tapered sections/panels detachably coupled to the shoulder region via fasteners 502/402, shoulder seams and tapered panels/sections and the bottom hem via seams coupling back and front panels together, seams are detachable as desired); and in a second configuration, at least one of the tapered panels is detached from the back panel at one or more of the shoulder region of .

    PNG
    media_image1.png
    481
    654
    media_image1.png
    Greyscale


Claim(s) 18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ochoa et al. (US 2008/0000006).
In regard to claim 18, Ochoa et al. teaches an article of clothing, comprising: in a first configuration, two overlapping, oppositely arranged tapered panels fixedly coupled to opposite sides of a back panel of the article of clothing (see annotated figures 11-12), each of the tapered panelsPage 7 of 10 Response Filed 03/14/2022Reply to Office Action of: January 24, 2022extending across a front of a torso of a wearer and detachably coupled to a shoulder region of the back panel and a bottom hem of the article of clothing (see annotated figures 11-12 below); and in a second configuration, at least one of the tapered panels is detached from .


    PNG
    media_image2.png
    698
    487
    media_image2.png
    Greyscale


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 10-11, 14 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dickson (US 2018/0064180) in view of Good (US 5,920,906).
In regard to claim 10, Dickson teaches an apparel item, comprising: a first tapered section configured to wrap across a front of a wearer along a first direction and detach from a first shoulder region of the apparel item (see annotated figure below); a second tapered section configured to wrap across the front of the wearer along a second direction, overlap with the first tapered section (see annotated figure below and Figure 7), and detach from a second shoulder region of the apparel item (see annotated figure below), the second direction being opposite to the first direction (see figures 7 and annotated figure below); Page 4 of 10Response Filed 03/14/2022Reply to Office Action of: January 24, 2022a back panel configured to be positioned along a back of the wearer and coupled at a first side to the first tapered section and at a second side to the second tapered section (see annotated figure below); a first inner panel coupled to the first side of the back panel and positioned inside of the first tapered section (see figure 3 detailing pockets 304 or 306 and paragraph 0032, inner panel is pocket inner attached 

    PNG
    media_image3.png
    481
    654
    media_image3.png
    Greyscale


However, Dickson fails to teach the hood having a set of flaps configured to be positioned at a neck of the wearer and configured to detachably couple to each of the first tapered section and the second tapered section. 
Good teaches a hood on a garment that has a set of flaps configured to be positioned at a neck of the wearer and configured to detachably couple to each of the front panel, which 
It would have been obvious before the effective filing date to one having ordinary skill in the art to have provided the hood of Dickson with the flaps and attachment as taught by Good, since the hood of Dickson provided with flaps that attached to the tapered section would provide a hood that is able to be worn in different styles while keeping the user warm (see Good: column 1, lines 39-47).

 	In regard to claim 11,  Dickson teaches wherein at least a portion of the first tapered section is triangular and, at a point of the triangular portion of the first tapered section, a mechanism of a first half of a first fastening device is coupled to an inner surface of the first tapered section, and wherein at least a portion of the second tapered section is triangular and, at a point of the triangular portion of the second tapered section, a mechanism of a first half of a second fastening device is coupled to an inner surface of the second tapered section (see annotated figure above).  

 	In regard to claim 14, Dickson teaches further comprising a first half of a third fastening device attached to an inner surface of the first tapered section at a top edge of the first tapered section and a first half of a fourth fastening device attached to an inner surface of the second tapered section at a top edge of the second tapered section, wherein the top edges of the first tapered section and the second tapered section are positioned at the first shoulder region and the second shoulder region, respectively, of the apparel item (see fastening loops at the point of the triangular portions in annotated figure above, these loops are positioned at the first and second shoulder when attached as illustrated in figure 7).  



 	In regard to claim 19, Dickson teaches a hood attached to the upper region of the back panel (see hood in annotated figure above). 
 	However, Dickson fails to teach the hood having a set of flaps extending away from a base of the hood, wherein the set of flaps are configured to cross and overlap when ends of the set of flaps are coupled to upper edges of the tapered panels.
 	Good teaches a hood attached to an upper region of the back panel and having a set of flaps extending away from a base of the hood, wherein the set of flaps are configured to cross and overlap when ends of the set of flaps are coupled to upper edges of the tapered panels (Good: hood 28 with flaps crossed and attached  to front panel as illustrated in figures 1, 3, 4 and 5). 
It would have been obvious before the effective filing date to one having ordinary skill in the art to have provided the hood of Dickson with the flaps and attachment as taught by Good, since the hood of Dickson provided with flaps that attached to the tapered section would provide a hood that is able to be worn in different styles while keeping the user warm (see Good: column 1, lines 39-47).

Claims 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dickson and Good as detailed above and in further view of Collier (US6,253,379).
 	Dickson and Good fail to teach an inner pocket coupled to the inner panels with having an adjustable opening. Dickson teaches the inner panel as a pocket attached to the tapered and back panels as detailed above in the rejection to clam 10. 
 	In regard to claims 16 and 17, Collier teaches a pocket construction via a garment lining, so that a first inner pocket (pocket: 3 and attachment means: 5) is coupled to an outer surface of the first inner panel and a second inner pocket coupled to an outer surface of the second inner panel (pocket 3/5 is attached to outer inner panel via seam 10 and 23); and wherein sizes of openings of the first inner pocket and the second inner pocket are adjustable (zipper opening: column 2, lines 44-53).
 	It would have been obvious before the effective filing date to one having ordinary skill in the art to have replaced the pocket construction of Dickson with the pocket construction of Collier, since the pocket of Dickson provided via a garment lining would provide a pocket that not only holds items therein, but provides a means (zipper) to allow ventilation into the garment as needed (see Collier: column 3, lines 43-49).

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dickson (US2018/0064180) in view of Trujillo et al. (US 7,634,818).
Dickson teaches a garment as described above in claim 18. However, Dickson fails to teach piping along the edges of the article of clothing along an outer surface of the back panel, wherein the piping along the outer surface of the back panel forms a chevron across a width of the back panel.
In regard to claim 20, Trujillo et al. teaches the use of trim/piping along the edges of the article of clothing along an outer surface of the back panel, wherein the piping along clothing 
It would have been obvious before the effective filing date to one having ordinary skill in the art based upon design choice to have provided the pattern in a chevron across the width of the back panel. The chevron patterned piping as disclosed by applicant is a decorative structure of the article and one having ordinary skill in the art can decorate a garment article as desired for aesthetic effects. Trujillo et al. teaches garment article having piping in patterns for decorative purposes (column 5, lines 27-40).
It would have been obvious before the effective filing date to one having ordinary skill in the art to have provided the garment of Dickson with piping edges and patterns as taught by Trujillo et al. since the garment of Dickson having piping along its edges and patterns of piping would provide a more aesthetically pleasing and decorative garment (see Trujillo et al.: column 5, lines 27-40).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and can be found cited in PTO-892 form submitted herewith. The cited prior art to Rossiter (US 2,804,626) is of particular relevance to the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISSA L HOEY whose telephone number is (571)272-4985. The examiner can normally be reached M-F 9:00-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALISSA L. HOEY
Primary Examiner
Art Unit 3732



/ALISSA L HOEY/Primary Examiner, Art Unit 3732